DETAILED ACTION
This action is in response to the amendment filed on 9/23/2021, which has been entered.
 Upon entry of the 9/23/2021 amendment, which adds new claims 179-182, claims 1-2, 5-6, 57-58, 60, 63-64, 66, 70, 81-82, 88, 92-93, 96, 104-105, 108, 122-123, 142-144, 147, 155, 172-173, 179-182 are currently pending.

Election/Restrictions
Applicant’s election of Group I (claims 1, 2, 5, 6 and 179-182) in the reply filed on 9/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 57-58, 60, 63-64, 66, 70, 81-82, 88, 92-93, 96, 104-105, 108, 122-123, 142-144, 147, 155, 172-173, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2021.
Furthermore, Applicant’s election of species: a) ADAR1 as the biomarker of Table 1, ***b) small molecule as the agent from claim 2, ***c) RNA interfering agent as the agent from claim 5, d) PD-1 inhibitor as the immune checkpoint agent of claim 5, e) radiation as the intratumoral interferon modulating agent from claim 5, and ***f) sgRNA as the RNA interfering agent from claim 6, in the reply filed on 9/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The non-elected species will be withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. 

Species Election
It is noted that the amendment filed 9/23/2021 added new claims 179-182 which present new species that necessitate the following species election requirement which was not previously set forth.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of immunotherapy (see new claim 180):
(i) anti-cancer vaccine or virus,
(ii) a cell-based immunotherapy,
(iii) an immune therapy which inhibits an immune checkpoint 
(*Should Applicant elect an immune therapy which inhibits an immune checkpoint, further election of one specific immune checkpoint listed in claim 180 is required).

Applicant is required, in reply to this action, to elect a single species of immunotherapy to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species of modulator of intratumoral interferon (see claim 181):
Radiation, a radiosensitizer, an immunogenic chemotherapy that induce interferon production by the cancer cells or at the site of a tumor, interferon, an interferon-inducing agent, a topical inflammatory agent, and a topical TLR agonist.
Applicant is required, in reply to this action, to elect a single species of modulator of intratumoral interferon to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species of agent/therapy that increases interferon levels in the microenvironment in cancer cells (see claim 182):
Interferon, and another agent or therapy (i.e., not Interferon) which increases interferon levels in the microenvironment of the cancer cells.

Applicant is required, in reply to this action, to elect a single species of agent/therapy that increases interferon levels to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species listed above were well-known prior to the time of invention, thus the species lack unity of invention and election of a single species from each of the groups of species is appropriate.    

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 5, 6, and 179-182.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635